Citation Nr: 0722322	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a cervical spine disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that his current cervical spine 
disability (degenerative joint disease at C3-4 and 
osteoarthritis at C5-6) is related to a shrapnel injury he 
sustained to his right shoulder in January 1967.

The veteran's service medical records demonstrate that in 
January 1967 he was treated for shrapnel injuries to his 
right eye, right arm, right shoulder, and both legs.  The 
veteran has been service-connected for the residuals of shell 
fragment wounds to both eyes, his right shoulder, both upper 
extremities, and both lower extremities.

Post-service X-ray examination in January 2006 revealed metal 
fragments in the soft tissue of the veteran's neck, but no 
metal fragments in the spine itself.  On VA examination in 
January 2006, the examiner opined that there was no 
relationship between the veteran's current cervical spine 
disability and the injury in service, given that there was no 
evidence of bony injury and given that the veteran did not 
complain of neck problems for many years after the date of 
the in-service injury.  The examiner, however, did not 
comment as to whether the veteran's current neck disability 
was aggravated by his service-connected right shoulder 
disability.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While the 
veteran in this case has already undergone VA examination, 
the examiner did not address whether the veteran's current 
cervical spine disability has been permanently worsened or 
aggravated as a result of his service-connected right 
shoulder disability, as the veteran contends.  Thus, the 
Board finds that a remand for an additional opinion is in 
order.  When aggravation of a nonservice-connected disability 
is proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation; 
see 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); Allen v. Brown, 
7 Vet. App. 439 (1995).  

The Board finds that consideration of entitlement to service 
connection on a secondary basis is reasonably raised by the 
facts of this case.  See Roebuck v. Nicholson, 20 Vet. App. 
307 (2006).  On remand, the veteran should be provided 
corrective notice as to the theory of secondary service 
connection.  38 C.F.R. § 3.159(b).  Notice sent in a July 
2004 letter from VA addressed only direct service connection 
and neither the statement of the case nor any supplemental 
statement of the case issued addresses secondary service 
connection or cites to 38 C.F.R. § 3.310.  

Additionally, the claim was remanded in January 2004 for the 
purpose of obtaining additional VA treatment records.  It 
appears, however, that a report of X-ray examination of the 
cervical spine to which the RO referred in the May 2002 
rating decision remains outstanding.  Because there are 
additional records applicable to the veteran's claim which 
would be of use in deciding the claim, these records are 
relevant and an additional attempt to obtain them should be 
made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the report of X-ray 
examination of the cervical spine to 
which the RO referred in the May 2002 
rating decision.  If this record is no 
longer on file, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

2.  Arrange for a qualified VA 
physician to review the veteran's 
claims file and offer an opinion as to 
whether the veteran's service-connected 
right shoulder disability aggravated or 
contributed to or accelerated the 
current cervical spine disability 
(degenerative joint disease at C3-4 and 
osteoarthritis at C5-6) beyond any 
natural progression of that condition.  
If the veteran's service-connected 
right shoulder disability aggravated or 
contributed to or accelerated the 
cervical spine disability, the examiner 
must state to what extent, in terms of 
a percentage, did it so contribute, as 
compared to the natural progress of the 
condition.  No further examination of 
the veteran is necessary unless the 
examiner determines otherwise.  The 
claims folder should be made available 
to and reviewed by the examiner prior 
to completion of the examination 
report, and the examination report 
should reflect that the claims folder 
was reviewed.  

If necessary, the examiner should 
reconcile the opinion with the January 
2006 VA opinion.  The examiner should 
provide the rationale for the opinions 
provided.

3.  The RO should provide the veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to the 
information or evidence needed to 
substantiate a claim of secondary 
service connection.  

4.  Then, readjudicate the veteran's 
claim for service connection for a 
cervical spine disability, to include 
consideration of entitlement to 
secondary service connection.  If any 
decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case, which must 
include citations to 38 C.F.R. § 3.310.  
Allow the appropriate period for 
response.  The case should then be 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



